      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 1 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                       Plaintiff,
                                                                    NOTICE OF MOTION
                v.
                                                                      Case No. 19-CR-227
 JOSEPH BONGIOVANNI,
 PETER GERACE, JR.,

                                       Defendants.


SIRS:

               PLEASE TAKE NOTICE that upon the annexed affidavit of Joseph M. LaTona,

Esq., duly sworn to on the 12th day of July, 2021, and upon the indictment and all other proceedings

previously had herein, the undersigned will move this Court, at a term to be held in the United

States Courthouse, Buffalo, New York, on the 14th day of September, 2021 at 10:30 o'clock in the

forenoon of that date, or as soon thereafter as counsel may be heard, for orders granting the

following relief:

               (1)     Striking prejudicial surplusage from the indictment;

               (2)     Severing counts of the indictment pursuant to Federal Criminal Rules 8

and 14;

               (3)     Dismissal of Counts 7 and 9 pursuant to Rule 12 of the Rules of Criminal

Procedure;

               (4)     A bill of particulars pursuant to Rule 7(f) of the Federal Rules of Criminal

Procedure;
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 2 of 23




              (5)    Suppression of evidence seized pursuant to search warrants under Rule 12

of the Federal Rules of Criminal Procedure and an evidentiary hearing under Franks v. Delaware,

438 U.S. 154, 98 S.Ct. 2674 (1978);

              (6)    Disclosure of certain Brady material;

              (7)    Disclosure of grand jury materials pursuant to Rule 6(e)(3)(E)(ii) of the

Federal Rules of Criminal Procedure;

              (8)    Preservation of agent notes;

              (9)    An order directing the prosecution to provide pre-trial notice as required by

Federal Evidence Rule 807;

              (10)   An order directing the prosecution to disclose any impeachment

information concerning any hearsay declarant;

              (11)   Joinder;

              (12)   Leave to make such other and further motions and to supplement these

motions.


DATED:        July 12, 2021                         Respectfully submitted,
              Buffalo, New York


                                                    /s/ Joseph M. LaTona
                                                    JOSEPH M. LaTONA

                                                    Office and Post Office Address
                                                    403 Main Street - Suite 716
                                                    Buffalo, New York 14203
                                                    716-842-0416
                                                    sandyw@tomburton.com




                                                2
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 3 of 23




                                                  JOEL L. DANIELS, ESQ.
                                                  Office and Post Office Address
                                                  42 Delaware Avenue - Suite 700
                                                  Buffalo, New York 14202
                                                  (716) 856-5140
                                                  jdaniels38@aol.com

                                                  Attorneys for Defendant,
                                                  PETER GERACE, JR.

TO:    JAMES P. KENNEDY, JR., ESQ.
       United States Attorney for the
       Western District of New York
       138 Delaware Avenue
       Buffalo, New York 14202
       Attn: JOSEPH M. TRIPI, ESQ.
              BRENDAN T. CULLINANE, ESQ.
              Assistant United States Attorneys




                                            3
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 4 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                           Plaintiff,
                                                                          AFFIDAVIT
                v.
                                                                       Case No. 19-CR-227
 JOSEPH BONGIOVANNI,
 PETER GERACE, JR.,

                                           Defendants.


STATE OF NEW YORK              )
COUNTY OF ERIE                 ) ss:
CITY OF BUFFALO                )


               JOSEPH M. LaTONA, being duly sworn, deposes and says:

               1.      Deponent has been retained to work with Joel Daniels, Esq. in connection

with pre-trial proceedings in this case.

               2.      This affidavit is made in support of a number of different requests for relief.

For the convenience of the Court and counsel, it has been subdivided into various subheadings

which reflect the particular type of relief sought.


                                       MOTION TO STRIKE


               3.      Rule 7(d) authorizes a defense motion to strike "surplusage" from an

indictment. As noted by the Advisory Committee, the rule:

                       ". . . introduces a means of protecting the defendant against
                       immaterial or irrelevant allegations in an indictment or
                       information, which may, however, be prejudicial" [Advisory
                       Committee Notes, 1944 Adoption].
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 5 of 23




               4.     The introduction portion of the indictment asserts that co-defendant

Bongiovanni associated with individuals who he believed to be "members of, connected to, or

associated with Italian Organized Crime [IOC]" [Doc. 89, ¶ 3, p. 2]. An individual named in the

introduction portion of the indictment is alleged to be "a member or associate of IOC" [Doc. 89,

¶ 5, p. 2].

               5.     In the introduction, Mr. Gerace is alleged to be a friend and associate of

co-defendant Bongiovanni but he is not alleged to be a member, associate or an individual

connected to IOC [Doc. 89, ¶ 4, p. 2].

               6.     Count 1 of the indictment charges only co-defendant Bongiovanni with

conspiring to defraud the United States. That count alleges that Mr. Bongiovanni conspired with

the named individual linked to IOC "and others" [Doc. 89, ¶ 2, p. 4]. The term "IOC" is mentioned

in a number of paragraphs and in an overt act in Count 1 [Doc. 89, ¶ 5, pp. 5-6; ¶ 17, p. 9; ¶20,

p. 9; Overt Act 35, p. 12]. Mr. Gerace is not charged in Count 1.

               7.     In Count 3, co-defendant Bongiovanni is alleged to have conspired with the

alleged associate or member of IOC [Doc. 89, ¶ 2, p. 26]. Mr. Gerace is not a named defendant in

Count 3.

               8.     Count 2 charges Mr. Gerace and Mr. Bongiovanni with conspiring to

defraud the United States. It incorporates the introduction [Doc. 89, ¶ 1, p. 17]. As stated above,

the introduction portion of the indictment does not allege that Mr. Gerace was a member, associate

or an individual connected to IOC. Despite the grand jury's determination that Mr. Gerace was

neither a member, associate or a person connected to IOC, a paragraph in Count 2 asserts that

co-defendant Bongiovanni believed that Mr. Gerace was connected to IOC [Doc. 89, ¶ 5, p. 19].

The core allegation of Count 2 was that in exchange for offering and accepting an item of value,


                                                2
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 6 of 23




the conspirators agreed to defraud the United States Drug Enforcement Administration [Doc. 89,

¶ 2, pp. 17-18].

               9.      Co-defendant Bongiovanni's alleged belief regarding Mr. Gerace is not

relevant to the conspiracy charged in Count 2. The essence of that count is an agreement to defraud

a federal agency in exchange for a thing of value. Whether or not the offender belonged to a

particular group is not relevant -- the fact that an item of value was offered for an illegal purpose

is relevant. Sand, Vol. 1, Chap. 16, Modern Federal Jury Instructions, §§ 16.02-16.13.

               10.     The IOC references in the indictment are extremely prejudicial and not

probative of any bona fide issue in this case.

               11.     Accordingly, Mr. Gerace moves to strike any reference to Italian Organized

Crime ["IOC"] from this indictment.

               12.     Alternatively, he seeks severance from co-defendant Bongiovanni.


                                  MISJOINDER - SEVERANCE


               13.     Federal Criminal Rule 8(b) governs the joinder of defendants in an

indictment. Joinder is proper only if the defendants "are alleged to have participated in the same

act or transaction, or in the same series of acts or transactions, constituting an offense or offenses."

               14.     Based upon the statute, the following counts should be severed as having

been misjoined with counts charging Mr. Gerace: Count 1, Count 3, Count 4, Count 5, Count 10,

Count 11, Count 12, Count 13, Count 14, Count 15, Count 16, Count 17 and Count 18.

               15.     Rule 14 of the Federal Rules of Criminal Procedure allows for a severance

motion in an instance where joinder would appear to prejudice a defendant.




                                                   3
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 7 of 23




                16.      As stated above, the term "IOC" is extremely prejudicial, particularly in the

absence of any allegation or evidence that any criminal conduct was performed in furtherance of

the objectives of an organized crime enterprise.

                17.      Mr. Bongiovanni is not alleged to have acted as a member of any illegal

enterprise. The IOC allegation relates exclusively to Mr. Bongiovanni's purported state of mind.

The only state-of-mind element necessary to establish the offenses alleged is the corrupt intent to

be influenced in the performance of his official duties. Sand, supra, § 16.13.

                18.      Mr. Gerace is not alleged in the introduction portion of the indictment as

being a member, associate or an individual connected to IOC. Furthermore, anything that

Mr. Bongiovanni may or may not have believed has no relevance regarding the criminal

misconduct charged against Mr. Gerace.

                19.      Consequently, pursuant to Rule 14, Mr. Gerace should be severed from

co-defendant Bongiovanni on the trial of Counts 2 and 8 of the indictment. Both of those counts

incorporate the introduction to the indictment, as well as several other references to IOC [Doc. 89,

¶ 1, p. 17; ¶ 5, p. 19; ¶ 12, p. 20; ¶ 15, p. 21; ¶ 1, p. 31].

                20.      If the Court decides that any count mentioned in paragraph 14 above was

properly joined, then severance is sought under Rule 14.


                                              DISMISSAL


                21.      Rule 12(b)(3)(B)(iii) authorizes a motion to dismiss defective counts in an

indictment for a lack of specificity.

                22.      Based upon the facts and authorities set forth in Mr. Gerace's memorandum

of law, he moves for a dismissal of Counts 7 and 9 of the indictment.


                                                     4
        Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 8 of 23




                                        MOTION FOR BILL
                                        OF PARTICULARS


                 23.    Rule 7(f) of the Federal Rules of Criminal Procedure authorizes a defense

motion for a bill of particulars.

                 24.    A bill of particulars serves three major functions:

                        (1)     To preclude multiple prosecutions for the same
                                offense;

                        (2)     To enable the accused to prepare for trial; and

                        (3)     To prevent surprise at trial. United States v. Glaze,
                                313 F.2d 757, 759 (2d Cir. 1963); United States v.
                                Addonizio, 451 F.2d 49, 63-64 (3d Cir. 1971).

                 25.    The Court in United States v. Eissner, 206 F. Supp. 103 (N.D.N.Y. 1962),

observed that,

                        "[t]he bill of particulars is not evidence of itself; it is merely
                        a statement of what the government will or will not claim."
                        206 F.Supp. at 106.

                 26.    The Glaze and Eissner cases were decided prior to 1966 when former Rule 7

required that a good cause showing be demonstrated before particularization would be ordered. In

1966 the “cause” requirement was eliminated,

                        ". . . to encourage a more liberal attitude by the courts toward
                        bills of particulars without taking away the discretion which
                        courts must have in dealing with such motions in individual
                        cases." Advisory Committee Note on 1966 Amendment to
                        rule 7. See, United States v. Addonizio, 451 F.2d at 64
                        (3d Cir. 1971).

                 27.    Writing for the Second Circuit in Glaze, supra, Judge Kaufman observed

that,




                                                    5
      Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 9 of 23




                       "[w]e have observed that the Government, on occasion,
                       objects to granting particulars even though no disadvantage
                       to it can be ascertained. In so doing it follows a policy which
                       had gradually fallen into disfavor in our courts of criminal
                       justice -- that it should reveal but the bare minimum of the
                       elements of the offense charged so as to satisfy in the most
                       cursory manner the requirement that the defendant be
                       apprised of enough information to aid him in the preparation
                       of his defense. We do not say that the Government need give
                       away every aspect of its case, nor that it reveal its evidence.
                       But we do say that a balance fair to both sides can be struck
                       by a conscientious endeavor to avoid surprise at trial."
                       313 F.2d at 761; see, United States v. Baum, 482 F.2d 1325,
                       1329-1332 (2d Cir. 1973).

               28.     More recently, the Second Circuit has expressly recognized the need for

particularization in complex RICO and white collar prosecutions. United States v. Davidoff,

845 F.2d 1151 (2d Cir. 1988); United States v. Bortnovsky, 820 F.2d 572 (2d Cir. 1987).

               29.     In Bortnovsky, the conviction was reversed as the District court failed to

grant the defense motion for a bill of particulars. The defendants were prosecuted for mail fraud

and they sought the specifics concerning which of their insurance claims were purportedly

falsified.

               30.     The conviction in Davidoff was reversed for the trial court's failure to

require the prosecution to particularize the phrase "not limited to."


                                      Count 2 - Conspiracy


               31.     Count 2 of the indictment, which encompassed the period from 2005 to

February 2014, should be particularized as follows:

                       a.      Identify each location encompassed by the term "elsewhere" in

which any alleged co-conspirator purportedly furthered the conspiracy [¶ 2, pp. 17-18].



                                                  6
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 10 of 23




                       b.     Identify any alleged "known" co-conspirators [¶ 2, pp. 17-18].

                       c.     Upon learning the identity of any currently "unknown" alleged

co-conspirator, to provide the name of each such individual [¶ 2, pp. 17-18].


                                       Manner and Means


               32.     Any unpled other "part" of the purported conspiracy not set forth in

paragraphs 4 through 15 of Count 2 [¶¶ 4-15, pp. 18-21].

               33.     The identity of each individual who purportedly provided payments to

Mr. Bongiovanni, together with the amount of each payment [¶ 5, p. 19].

               34.     Specify the exact information purportedly provided by Mr. Bongiovanni to

Mr. Gerace during the period 2005 through 2017 [¶ 7, p. 19].

               35.     Provide the identity of each federal agent who Mr. Bongiovanni purportedly

influenced not to investigate Mr. Gerace and Pharaoh's [¶ 8, p. 20].

               36.     Provide the date and amount of each cash bribe purportedly provided by

Mr. Gerace to Mr. Bongiovanni [¶ 9, p. 20].

               37.     Whether it is alleged that Mr. Bongiovanni ever provided a "cover" story to

Mr. Gerace and, if so, what that "cover" story was [¶ 13, p. 21].


                                           Overt Acts


               38.     Specify each alleged overt act purportedly performed outside of the Western

District of New York and encompassed by the term "elsewhere" [¶ 16, p. 21].

               39.     The exact information which Mr. Gerace purportedly learned in 2005 about

the execution of a search warrant in which Mr. Bongiovanni participated [¶ 17, p. 21].


                                                 7
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 11 of 23




               40.     The date, amount and location of each cash bribe purportedly paid by

Mr. Gerace to Mr. Bongiovanni during the period from 2013 through 2016 [¶ 18, p. 22].

               41.     Whether it is alleged that Mr. Gerace provided to and offered to provide

Mr. Bongiovanni with anything of value to influence the Probation Department and, if so, what

that thing of value was [¶ 19, p. 22].

               42.     The date, time, location and amount of cocaine in each alleged incident

where Mr. Gerace possessed and/or distributed cocaine between 2006 and February 1, 2019 [¶ 34,

p. 25].

               43.     The identity of each female dancer who overdosed inside Pharaoh's and the

date and kind of controlled substance in each such overdose incident during the period 2009

through 2018 [¶ 35, p. 25].

               44.     The identity of each Pharaoh's employee that Mr. Gerace is alleged to have

provided money or drugs in exchange for sex with Mr. Gerace and others during the period 2009

through February 2019 [¶ 36, p. 26].

               45.     The date of each instance of money and/or drugs being provided in

exchange for sex as alleged during the period 2009 through February 2019 [¶ 36, p. 26].


                                         Count 6 - Bribery


               46.     The date, amount and location of each alleged bribe payment to

Mr. Bongiovanni of "United States currency" during the period from 2009 through June 6, 2019

[¶ 2, pp. 29-30].

               47.     Each unpled objective of the bribery scheme encompassed by the term

"among other acts" [¶ 2, pp. 29-30].


                                                8
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 12 of 23




                               Count 7 - Maintaining a Drug Premises


                48.    The date of each instance that Mr. Gerace is alleged to have manufactured

any controlled substance and the amount and description of each such substance purportedly

occurring during the period from 2006 through December 12, 2019 [¶ 2, p. 30].

                49.    The date of each instance where Mr. Gerace purportedly used and/or

distributed any of the controlled substances set forth in paragraph 2 [¶ 2, p. 30].


                                      Count 8 - Conspiracy to
                                 Distribute Controlled Substances


                50.    Specify each location other than the Western District of New York where

any act in furtherance of the conspiracy took place and which is encompassed by the term

"elsewhere" [¶ 2, p. 31].

                51.    The identity of each "known" co-conspirator not set forth in the indictment

[¶ 2, p. 31].

                52.    Upon being identified, the identity of each currently "unknown" alleged

co-conspirator [¶ 2, p. 31].


                                      Count 9 - Conspiracy to
                                      Commit Sex Trafficking


                53.    Count 9 of the indictment, which encompasses the period from 2009

through 2018, should be particularized as follows:

                       a.        Identify each location encompassed by the term "elsewhere" in

which any alleged co-conspirator purportedly furthered the conspiracy.



                                                  9
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 13 of 23




                      b.      Identify any alleged "known" co-conspirator.

                      c.      Upon learning the identity of any currently "unknown" alleged

co-conspirator, to provide the name of each such individual.

                      d.      Identify each person who actually recruited, enticed, harbored,

transported, provided, obtained and/or maintained any other individual for the purpose of a

commercial sex act.

                      e.      Identify each person who was subjected to the actions set forth in

"d" above.

                      f.      The date of each such act particularized pursuant to "d" and "e"

above.

                      g.      The participant and date and each alleged use of force, threats of

force, fraud and/or coercion and/or a combination of the above to cause another person to engage

in a commercial sex act.

                      h.      The identity of each person against whom the means of force, threats

of force, fraud and/or coercion was exerted to cause them to engage in a commercial sex act.


                                   Forfeiture Counts 3 and 4


               54.    These counts should be particularized as follows:

                      a.      With respect to each real property, state the exact alleged criminal

conduct which purportedly generated the derivative proceeds.

                      b.      With respect to each property and each criminal act specified in "a"

above, state the date, time, place, participant(s) and/or amount of controlled substances involved

in each such criminal act.


                                               10
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 14 of 23




                       c.      With respect to each property, specify each use allegedly designed

to commit and/or facilitate the commission of any crime.

                       d.      Specify the date, time, location, participant(s) and each use specified

in "c" above.


                                         SUPPRESSION


                55.    Mr. Gerace moves to suppress all evidence seized as a result of the

execution of search warrants directed against his home, his business and a cell phone seized from

him in Florida on February 28, 2021.

                56.    Thus far, the defense has been provided with a single redacted warrant

application that related to the cell phone seized from Mr. Gerace. Based upon an analysis of that

redacted affidavit, counsel believes that there are additional reasons for the production of other

search warrant applications currently filed under seal.       Those reasons include the inherent

untrustworthiness of the affiant on the earlier warrant applications and on the redacted application.


                                       Redacted Application


                57.    The cell phone search warrant application was sworn to on March 12, 2021

[Case No. 21-mj-22]. The redacted application will be referred to as "App." together with a

paragraph and page number.

                58.    As indicated above, the phone was seized from Mr. Gerace in Florida on

February 28, 2021 [App., ¶¶ 4, 9, pp. 2, 4].




                                                 11
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 15 of 23




               59.     The application refers to the February 25, 2021 indictment returned against

Mr. Gerace and co-defendant Joseph Bongiovanni. The application also enumerates the five

counts in which Mr. Gerace is charged [App., ¶ 6, pp. 2-3].

               60.     Conspicuously absent from the application are the time periods of the counts

charging Mr. Gerace [App., ¶ 6, pp. 2-3; ¶ 8, pp. 3-4]. Simple reference to the indictment

conclusively establishes that the affiant omitted these time periods in order to mislead the

Magistrate who might otherwise conclude that the warrant application was based upon stale

assertions.

               61.     The conspiracy alleged in Count 2 of the indictment ended twenty-five

months before the search warrant application was signed [Doc. 89, ¶ 2, pp. 17-18].

               62.     The alleged bribery of Joseph Bongiovanni, according to the indictment,

ended twenty months before the search warrant application was filed [Doc. 89, ¶ 2, pp. 29-30]. In

addition, the indictment specifically recited the fact that Bongiovanni was no longer a public

official as of February 1, 2019 [Doc. 89, ¶ 1, p. 1].

               63.     In Count 7, the alleged maintenance of drug premises had ended fifteen

months before the search warrant application was signed [Doc. 89, ¶ 2, p. 30]. The conspiracy to

distribute controlled substances ended twenty-five months before the search warrant application

was signed [Doc. 89, ¶ 2, p. 31].

               64.     Lastly, the alleged conspiracy to engage in sex trafficking ended

twenty-seven months before the search warrant application was signed [Doc. 89, p. 32].

               65.     The affiant on the redacted search warrant application was Curtis E. Ryan

[App., p. 2]. Agent Ryan was the affiant regarding the warrants to search Mr. Gerace's home and

his place of business that were issued in November of 2019 [App., ¶ 7, p. 3].


                                                 12
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 16 of 23




               66.     The redacted application asserted that Mr. Gerace used a "mobile

telephone" to communicate with Mr. Bongiovanni and with his brother, Anthony Gerace [App.,

¶ 10, pp. 4-5]. That paragraph fails to allege that these communications occurred through the target

telephone seized from Mr. Gerace in February, 2021. Moreover, no time period is specified during

which Mr. Gerace is alleged to have communicated either with Bongiovanni or his brother.

Furthermore, there were three other redacted instances of purported usage of a mobile telephone

[App., ¶ 10, p. 5]. Counsel believes that the affiant deliberately omitted the exact dates of any

such alleged communications with the unnamed individuals referred to in the subparagraphs.

               67.     The application also alleged that certain unnamed witnesses observed

Mr. Gerace use cocaine and other controlled substances at his residence and his place of business

[App., ¶ 11, p. 5]. In addition, witnesses also claimed that Mr. Gerace made cocaine available to

other individuals at his residence [Id.]. Conspicuously absent is the time frame during which these

purported observations were made. Moreover, no information was set forth with regard to the

reliability of any of these unnamed witnesses. Furthermore, no factual nexus was supplied by

these witnesses linking the target telephone with the illegal activity which they purportedly

observed.

               68.     The balance of the application contains no more than boilerplate allegations

conspicuously lacking any factual connection either to Mr. Gerace or to the target telephone.

               69.     In addition, the application fails to establish that the seized telephone was

the same one in use during the time period specified in the indictment. No factual allegation is

made that even if the target telephone was different from that which was used during the indictment

period, that it actually contained the same data. Conspicuously lacking is any allegation that the




                                                13
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 17 of 23




authorities checked with Apple or any other individual or entity to establish that the target

telephone contained the data and/or evidence being sought.

               70.        Deponent respectfully submits that the omissions enumerated above were

material to the search warrant application and that the Court should grant the defense request for

a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674 (1978).

               71.        Furthermore, it is submitted that based upon the deceptive conduct of Agent

Ryan in the cell phone search warrant application that the defense should be provided with the

earlier search warrant applications directed against Mr. Gerace's home and his business.


                                         BRADY MATERIAL


               72.        Counsel is aware that the Government moved for an injunction prohibiting

a New York State civil case brought by Mr. Gerace from proceeding. The injunction has been

mentioned publicly [Exhibit A].

               73.        The upshot of this unprecedented activity is to essentially provide civil

immunity to a witness who has testified before the federal grand jury [Exhibit B].

               74.        Insofar as truth is a defense to any allegation of slander, it appears that the

federal government had second thoughts about the credibility of Katrina Nigro and accordingly,

sought to preclude her credibility or lack thereof from ever being determined in the New York

State civil proceeding.

               75.        Counsel is aware that the injunctive proceedings occurred before District

Court judges. Accordingly, counsel agrees that it should be up to the District Court to determine

what should be disclosed under the Brady doctrine. However, counsel wanted to include this

request within our omnibus pre-trial motions so that our position clearly is contained within the


                                                    14
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 18 of 23




record. Accordingly, counsel submits that the defense in this criminal case should be provided

with all pleadings which led up to the issuance of the injunction, together with transcripts of any

in camera ex parte proceedings which led to the issuance of the injunction.


                                        RULE 6 MOTION


               76.     In pertinent part, Rule 6 of the Federal Rules of Criminal Procedure

authorizes the disclosure of grand jury materials when requested by a defendant when a ground

may exist to dismiss an indictment.

               77.     Among the matters known to counsel at this time are those summarized

below. The defense reserves the right to supplement this motion as newly discovered matters

emerge.

               78.     As set forth above, the indictment does not allege that Mr. Gerace was either

a member or an associate of the so-called Italian Organized Crime ["IOC"]. Furthermore, the

mention of that term in the indictment is not relevant to the charges alleged and is purely

prejudicial. The only purpose that counsel could discern is a desire to prejudice the grand jurors

against Mr. Gerace and Mr. Bongiovanni. Even if the defense motion to strike surplusage is

granted, that would not eliminate the prejudice created during the grand jury presentment.

               79.     The defense requests the disclosure of all evidence regarding IOC that was

presented to the grand jury, together with all jury instructions regarding that evidence.

               80.     In United States v. Williams, 504 U.S. 36, 112 S.Ct. 1735 (1992), the

Supreme Court recognized a lower court's supervisory power to dismiss an indictment for

misconduct before the grand jury. 504 U.S. at 46, 112 S.Ct. at 1741. In a footnote, the Court

recognized that dismissal might be appropriate for the violation of clear cut rules applicable to


                                                 15
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 19 of 23




grand jury proceedings. The Court characterized those rules as ". . . standards of behavior for

prosecutors (and others) . . ." [n. 6]. Among the rules expressly recognized by the United States

Supreme Court was a violation of 18 U.S.C. § 1623 which criminalizes false declaration to a grand

jury or a court.

                   81.   Mr. Gerace's ex-wife, Katrina Nigro, has outed herself as having testified

before the federal grand jury [Exhibit B]. As stated above, Mr. Gerace has sued Ms. Nigro in New

York State court for slander. An excerpt of the complaint in that case is attached [Exhibit C].

                   82.   As noted earlier, in an unprecedented maneuver the federal prosecutor

successfully moved the District Court for an injunction staying all proceedings in the state civil

case [Exhibit A].

                   83.   Given Ms. Nigro's propensity to mendaciously exaggerate and fabricate,

counsel is concerned that she did so in the grand jury. The defense is concerned she mentioned

other allegations that would have been precluded from evidence in an adversarial judicial

proceeding.

                   84.   Significantly, Ms. Nigro stated publicly that her grand jury testimony

related to "organized crime in Buffalo" [Exhibit B].

                   85.   Accordingly, the defense submits that the Court should direct the disclosure

of all testimony delivered by Ms. Nigro, together with any legal instructions given to the grand

jury with regard to her.




                                                  16
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 20 of 23




                             PRESERVATION OF AGENT NOTES


               86.     Mr. Gerace moves for an order requiring the preservation of all agent and/or

investigative notes that were generated during the instant investigation. Numerous District Court

decisions within this Circuit have granted such relief. See, United States v. Gladstone, 2000 U.S.

Dist. Lexis 17166 (S.D.N.Y.); United States v. Cordero, 1998 U.S. Dist. Lexis 4504 (N.D.N.Y.);

United States v. Dunn, 1997 U.S. Dist. Lexis 1266 (N.D.N.Y.)

               87.     In addition, at least one District Court has granted an order requiring the

Government and its investigators to compile a list of all documents discoverable under Rule 16 of

the Federal Rules of Criminal Procedure or under the Brady doctrine which were destroyed by

Government agents during or after the investigation. United States v. Lee, 862 F.Supp. 1129

(S.D.N.Y.).

               88.     In addition to a preservation order, Mr. Gerace seeks an order requiring the

Government and its investigators to compile the list of documents required under the Lee decision.


                                    RULE 807 DISCLOSURE


               89.     Federal Evidence Rule 807 encompasses the residual hearsay exception.

               90.     Although such evidence may be admitted, the proponent must give the

adverse party pre-trial notice of its intention to proffer the statement.

               91.     Mr. Gerace requests that this Court order the prosecution to give the

requisite pre-trial notice in the event that any such evidence will be proffered at trial.




                                                  17
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 21 of 23




                           HEARSAY DECLARANT DISCLOSURE


               92.     Federal Evidence Rule 806 provides that where a hearsay statement or

various statements excluded from the hearsay rule as provided for in Rule 801 has been admitted,

then the opposing party may attack the credibility of the declarant.

               93.     This motion seeks disclosure under the Brady doctrine of any evidence

and/or other information in the prosecution's possession or under its control that would tend to

impeach the credibility of any declarant whose declaration will be proffered at trial by the

prosecution.


                                             JOINDER


               94.     The defendant, Peter Gerace, hereby joins in all motions made on behalf of

his co-defendant.


                             LEAVE TO MAKE FURTHER AND
                            TO SUPPLEMENT THESE MOTIONS


               95.     The defense has endeavored to encompass within these motion papers all

forms of pre-trial relief that may be properly requested at this time.

               96.     However, upon the receipt of materials and/or information in the future,

counsel may become aware of further pre-trial relief which should be requested or matters which

should be advanced to supplement the motions already made. The Court is respectfully asked to

grant leave to make such other and further motions and to supplement these motions as may be

deemed appropriate at a future date.




                                                 18
         Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 22 of 23




                    WHEREFORE, deponent respectfully requests that this Court grant the relief

     sought in the annexed Notice of Motion, together with such other and further relief as the Court

     deems proper.



                                                        /s/ Joseph M. LaTona
                                                        JOSEPH M. LaTONA

    Sworn to before me this
    12th day of July, 2021.


    /s/ Sandra Lee Wright
            Notary Public
        SANDRA LEE WRIGHT
    Notary Public, State of New York
        Qualified in Erie County
My Commission Expires October 29, 2022




                                                   19
     Case 1:19-cr-00227-JLS-MJR Document 147 Filed 07/12/21 Page 23 of 23




                                 CERTIFICATE OF SERVICE


                 I hereby certify that on July 12, 2021 I electronically filed the preceding document
with the Clerk of the District Court using the CM/ECF system, which sent notification of such
filing to the following:

                                     Joseph M. Tripi, Esq.
                                  Brendan T. Cullinane, Esq.
                               Assistant United States Attorneys

                                         Defense Counsel

              I further hereby certify that I have mailed by United States Postal Service said
document to the following non-CM/ECF participants:

                                               None



                                                      /s/ Sandra Lee Wright
                                                      SANDRA LEE WRIGHT
